Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 1/26/2022 have been entered. Claims 1, 10, 12, 19, 20 have been amended. Claims 9, 16 have been canceled.  Claims 23-24 have been added. Claims 1-5, 7, 10-15, 17-24 are still pending in this application, with claims 1, 10, and 19 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Zachary Cleary on 3/16/2022.

The application has been amended as follows: 
In claim 2 line 4, change “updating the presentation of the of the virtual environment” to --updating 
In claim 3 line 3, change “updating the presentation of the virtual environment” to --updating 
In claim 5 line 3, change “the computing device” to --a 
In claim 10 lines 1-2, change “A computer program product comprising a computer readable storage medium” to --A computer program product stored on a non-transitory computer readable storage medium--.
In claim 10 line 37, change “updating the presentation of the of the virtual environment” to --updating 

Allowable Subject Matter
Claims 1-5, 7, 10-15, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving user input, at the virtual environment, indicating a product of interest of the one or more products;
determining a high priority portion of the cube map based on the user input indicating the product of interest; and 
rendering the high priority portion of the cube map at a higher resolution than another portion of the cube map.  
The art of record fails to disclose a user selecting a product in a virtual environment, determining a high priority portion of the cube map based on the user selection, then rendering the high priority portion of the cube map at a higher resolution than another portion of the cube map.

Regarding claim 10, in light of the allowance of claim 1, the computer program product in claim 10 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 10 is allowed for the same reasons as claim 1.

Regarding claim 19, in light of the allowance of claim 1, the method in claim 19 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 19 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613